Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered April 20, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of IV2 to 4V2 years, unanimously affirmed.
The court properly received evidence that, on two occasions subsequent to the sale in question, officers approached defendant after being in radio contact with the undercover officer who made the sale. Such testimony was needed to complete the narrative and explain how defendant came to be arrested six months after the first sale (see, People v Jones, 160 AD2d 333, lv denied 76 NY2d 790). In any event, assuming, arguendo, that this evidence constituted improper bolstering, such errors were also harmless in light of the overwhelming evidence of defendant’s guilt.
Defendant’s challenges to isolated portions of the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged portions did not deprive defendant of a fair trial (see, People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Rosenberger, J. P., Nardelli, Williams, Mazzarelli and Wallach, JJ.